department of the treasury internal_revenue_service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc pa cbs uilc memorandum for lewis j abrahams associate area_counsel small_business self-employed cc sb li attn pariegger s from robert a miller senior technician reviewer branch collection bankruptcy and summonses subject significant service_center advice this responds to your request dated date in connection with questions posed by the brookhaven service campus issue sec_1 generally who is entitled to refund of an overpayment belonging to an intestate decedent a as between the administrator and a closest surviving relative other than a surviving_spouse b as between the administrator and a surviving_spouse i where the surviving_spouse files a joint_return with the decedent and the administrator does not disavow the return or ii where the surviving_spouse does not file a joint_return with the decedent under the facts of your case where the administrator failed to notify the service of his appointment prior to the service making the two refunds was the service justified in issuing the refunds to the girlfriend on behalf of the decedent’s tl-n-2834-01 children are there defects in the girlfriend’s filings and can defects in the girlfriend’s filings now be corrected to retroactively validate the refunds if the girlfriend on behalf of the decedent’s children is the heir entitled to the estate and no creditor has a claim on the estate can the service set off the refunds made to the girlfriend against the administrator’s claim viewing the administrator’s claim as made on behalf of the heir if the refunds to the girlfriend were erroneous a which limitation period applies to recovery_of the erroneous refunds b should the erroneous refunds be transferred from the decedent’s account to an account in the girlfriend’s name for recovery_of the erroneous refund and in this case can an overpayment due the girl friend be offset against the erroneous refund conclusion sec_1 generally the person entitled to refund of the overpayment belonging to an intestate decedent is a as between the administrator and a closest surviving relative other than the surviving_spouse the administrator b as between the administrator and a surviving_spouse i where the surviving_spouse files a joint_return with the decedent and the administrator signs for the decedent or does not disavow the return the surviving_spouse ii where the surviving_spouse does not file a joint_return with the decedent or the administrator timely disavows a joint_return filed by the spouse alone the administrator even though the the administrator failed to notify the service of his status before the service made the refunds the service was not justified in issuing the refunds to the girlfriend since she submitted an unsigned return and an unsigned form_1310 now after appointment of the administrator only the administrator can sign and file a return for the decedent under any status the refunds issued to the girlfriend could be set off against the claim of the administrator if under state law the girlfriend is the heir entitled to the estate and if there is no creditor with a claim on the estate tl-n-2834-01 the refunds to the girlfriend were erroneous because she submited an unsigned return and an unsigned form a the two year erroneous refund_suit period applies to recovery_of the erroneous refunds and b the erroneous refunds should be transferred from the decedent’s account to an account in the girlfriend’s name so that an overpayment due the girlfriend can be offset against the erroneous refund facts the taxpayer decedent died intestate for the tax period ending with the decedent’s death a federal_income_tax return which was not a joint_return and a form_1310 statement of person claiming refund due a deceased taxpayer were filed by each of the following the decedent’s girlfriend who is the mother of his children who filed an unsigned return and an unsigned form_1310 on which a box was checked stating that the filer was not a surviving_spouse or personal representative the decedent’s mother who filed a signed return and a signed form_1310 both signed as personal representative but on the form_1310 a box was checked stating that the filer was not a surviving_spouse or personal representative the appointed administrator who signed a photocopy of the return and form_1310 filed by decedent’s mother lining out the signature of decedent’s mother and asserting that he is the court-appointed or certified personal representative of the decedent the filing in above occurred about ten days after the filing in above the filing in above occurred about three months after the filing in above no facts are available to indicate the extent to which the girlfriend or mother were in charge of the decedent’s property as opposed to being in possession of some property of the decedent in response to the first filing the service issued to the girlfriend a refund check for a portion of the decedent’s refund in response to the second filing the service issued to the girlfriend a refund check for the balance of the decedent’s refund nothing has been paid to the mother or the administrator for purposes of giving this advice we assume without determining that the children are the decedent’s children you did not indicate with certainty that they are tl-n-2834-01 the first communication received by the service from the administrator was the filing of the return and form_1310 so far the administrator has not provided information as to whether the girlfriend is the heir entitled to the estate or whether there is a creditor with a claim on the estate law and analysis your questions concern who is entitled to refund of the overpayment belonging to the intestate decedent the questions relate to who is entitled to file an income_tax return for the period ending with the decedent’s death whether a form_1310 is needed and who must file it and who is entitled to the refund by reason of it becoming part of the decedent’s estate you also ask whether if the refunds were erroneous they can be recovered by offset issue entitlement to refunds before appointment of an administrator a joint income_tax return for the decedent and surviving_spouse may be made by the surviving_spouse alone the surviving_spouse signs for herself and in the space for the decedent’s signature writes filing as surviving_spouse a form_1310 is not needed since the surviving_spouse receives the refund as the taxpayer irm publication survivors executors and administrators sca lexi sec_1 sca discussion of issue instructions to form_1040 instructions to form_1310 here none of the filers filed a joint_return thus we do not need to reach the question of whether the girlfriend is treated as a surviving_spouse under state law for purposes of return filing also before appointment of an administrator a person in charge of the decedent’s property can sign and file a return for the decedent as personal representative even though not appointed by a court or certified pub at page this individual must also sign and file a form_1310 if the girlfriend had filed a signed return and a signed form_1310 and if the girlfriend was at that time in charge of the decedent’s property the service would have been correct in issuing the refunds to her here however the girlfriend did not sign the return or form_1310 the code provides that any return statement or other required document must be signed in accordance with forms or regulations prescribed by the secretary sec_2 if the surviving_spouse has remarried within the year the return would cover she cannot file a joint_return with the decedent sec_6013 tl-n-2834-01 a sec_301_6061-1 an unsigned return is not a valid_return unsigned documents are addressed in irm a and and it is recommended that the documents be returned to the filer for signature that solution however would not be appropriate after the service is notified of the appointment of the administrator while the service might be willing to extend some retroactivity to the signing of a document that had been inadvertantly submitted without signature we should not do so when we are on notice that assertions thereon are or have become false here after notice of the appointment of the administrator the service cannot accept the girlfriend's or the decedent's mother's assertions that a court appointed or certified personal representative has not been appointed or that she is in charge of the decedent's property also the decedent's individual_income_tax_return under any status must be signed by the administrator sec_6012 issue were refunds validly issued if an administrator is not appointed and if there is no surviving_spouse an individual who is in charge of the decedent's property must file a completed and signed return for the decedent irs publication at page assuming these circumstances have occurred the service would be justified in refunding the overpayment to the person filing the return and form_1310 here however even though the the administrator failed to notify the service of his appointment before the service made the refunds the service was not justified in issuing the refunds to the girlfriend since she submitted an unsigned return and an unsigned form_1310 also while the internal_revenue_manual addresses the unsigned return or unsigned form_1310 situation and suggests that the documents be returned to the filer for signing it does not address the unsigned documents in the context that an administrator has been appointed when the service is notified that an administrator has been appointed no one else is entitled to act for the decedent or have charge of the decedent's property issue setoff of refunds against administrator's claim if the girlfriend is the heir to the estate and there are no creditor claims against the estate the refunds issued to the girlfriend could be set off by exercise of the government's commonlaw right of setoff against the claim of the administrator if either the administrator agrees or the service can establish the right of the girlfriend as heir the question of whether the girlfriend is entitled to the estate is a matter of state law under the facts it appears that the girlfriend could be entitled if the return is a joint_return the administrator signs for the decedent and the surviving_spouse signs for herself sec_1_6013-1 irm decedent returns tl-n-2834-01 under state law to the estate on behalf of the decedent’s children if the girlfriend on behalf of the children is the heir and therefore correct claimant to the estate the administrator presumably would be willing to notify the service in writing that the correct individual has received the refund issue recovery_of erroneous refunds here the refunds should not have been paid on the basis of the unsigned return and unsigned form_1310 filed by the girlfriend thus both refunds were erroneous you ask what is the limitations_period for the service to recover by offset against refunds due the girlfriend if the girlfriend is not on behalf of the children the heir entitled to the estate in our view the two year period of sec_6532 applies to recovery_of the erroneous refunds the return and form_1310 were not signed thus the service should not have made a refund based thereon in other respects the form_1310 submitted by the girlfriend appears to comport with the instructions in pub apart from the missing signature the form_1310 does not misrepresent a material fact unless the girlfriend knew or had reason to know that the administrator was appointed when she filed the form_1310 there are no facts to support what the girlfriend knew or should have known accordingly it is our view that there are not sufficient facts for the service to show that the five year period applies to recover under the two year period the erroneous refunds should be transferred from the decedent's account to an account in the girlfriend's name this will enable recovery by offset against overpayments in her name please call if you have any further questions
